In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0915V
                                        UNPUBLISHED


    JENNIFER IMM,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: November 17, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Human Papillomavirus (HPV)
                                                            Vaccine; Shoulder Injury Related to
                                                            Vaccine Administration (SIRVA);
                                                            Bilateral Shoulder Injuries


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

      On June 24, 2019, Jennifer Imm filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered bilateral shoulder injuries related to
vaccine administration (“SIRVA”) as a result of a tetanus-diphtheria-acellular pertussis
vaccine administered in her right deltoid and a human papillomavirus vaccine
administered in her left deltoid on May 16, 2018. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On November 16, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set
forth in the Vaccine Injury Table (Table) and the Qualifications and Aids to Interpretation
(QAI) for a bilateral SIRVA injury: petitioner had no history of pain, inflammation, or
dysfunction in her shoulders; her pain and reduced range of motion occurred within 48
hours of receipt of intramuscular vaccinations; her symptoms were limited to the
shoulders in which the vaccines were administered; and no other condition or abnormality
was identified to explain her symptoms.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2